Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive regarding rejections under section 102. The amendments do not overcome the rejection of record. A detailed explanation follows. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 9, 11, 13, 14, 17, 18, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20200260287 to Hendel.
Regarding Claims 1, 9 and 17, Hendel teaches a method, a computer program product, and a computer system for providing a notification of an unexpected pattern associated with a smart device, the method comprising:
one or more processors identifying one or more additional devices by analyzing the information detected from the one or more additional devices within a detectable vicinity of a first smart device and associating the identified additional devices with a particular location as determined by GPS data ([0006] “one or more nodes” are additional devices, may tag location by GPS); 
one or more processors accessing contextual information corresponding to the first smart device, including location, day of the week, time of day, and identified devices in the detectable vicinity ([0057], subject device stores information about various smart devices in the home; [0121] “Each reportable state and action are logged into the summary with a time and date stamp,” date information inherently includes day of the week information); 
one or more processors determining expected patterns corresponding to the first smart device, based on compiling combinations of additional devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device, over a predetermined timeframe ([0058], In addition to monitoring the node, the subject device determines a status for the subject device and depending on or in response to the status determined for each node, the subject device activates a policy at 170 and implements appropriate security measures at 190); and 
responsive to determining inconsistency between the expected patterns corresponding to the first smart device over the predetermined timeframe, and the information detected from the one or more additional devices within a current detectable vicinity of the first smart device in combination with current contextual information corresponding to the current detectable vicinity of the first smart device, one or more processors generating a notification indicating an unexpected pattern of the first smart device ([0061-0064], security measures are put in place in the smart device based on node location and which node is moving away from others to determine if the device is safe, lost, safe but lost, stolen, airplane, or silenced). 
.
Regarding Claims 3 and 11, Hendel teaches the method and computer program of claims 1 and 9, wherein the contextual information includes rate of change of location and altitude corresponding to the first smart device (Hendel teaches using GPS data, which includes acceleration and altitude, for example Google Maps can provide both a driver’s current speed and locational topography, see also [0082] discussing transit state, which inherently includes acceleration data as any change in direction is acceleration).

Regarding Claims 5 and 13, Hendel teaches the method and computer program of claims 1 and 9, wherein the unexpected patterns are based on determining devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device indicate the first smart device is lost or stolen [0011].

Regarding Claims 6 and 14, Hendel teaches the method and computer program of claims 1 and 9, wherein the combination of detected devices within the detectable vicinity of the smart device and the contextual information associated with the first smart device defines an environment of the first smart device [0057], the contextual information defines the device owner’s home).

Regarding Claim 18, Hendel teaches the computer system of claim 17, wherein the contextual information includes one or a combination selected from a group of: 
location, date, time, day of the week, and altitude corresponding to the first smart device, and wherein the contextual information corresponding to the first smart device includes information from scheduling activity functions of the first smart device, and wherein the unexpected patterns are based on program instructions to determine devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device indicate the first smart device is lost or stolen (see above).

Regarding Claim 21, Hendel teaches the computer system of claim 17, wherein the contextual information includes date, rate of change of location, and altitude corresponding to the first smart device (see above).

Regarding Claim 23, Hendel teaches the computer system of claim 17, wherein the unexpected patterns are based on program instructions to determine devices in the detectable vicinity of the first smart device and the contextual information corresponding to the detectable vicinity of the first smart device, which in combination indicate the first smart device is lost or stolen ([0041], device pings off “Jessica the Criminal’s vacuum” or “assistant device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel.
Regarding Claims 2 and 10, Hendel teaches the method and computer program product of Claims 1 and 9, wherein determining expected patterns corresponding to the first smart device, further comprises: 
one or more processors recording GPS locations of the first smart device, identifying devices in the detectable vicinity of the first smart device, day of the week and time of the day information over a predetermined period of time (see above regarding GPS/ time/ date); 
one or more processors inputting the recorded GPS locations, detectable identified devices in the vicinity of the recorded GPS locations, and the day of the week and the time- of-day information to a machine learning model; 
one or more processors receiving known output of the machine learning model that includes the recorded GPS locations, the detectable identified devices in the vicinity of the recorded GPS locations, and the day of the week and time-of-day information; and 
one or more processors providing the received known output to the machine learning model as supervised learning training of the machine learning model ([0009], [0049], “The fixed-location node may then be associated with the designated characteristic location, i.e., with the residence, the office, the vehicle, or the transit state. In an alternative, a rules-based algorithm or a machine learning algorithm on the subject device or a connected server may qualify the characteristic location by detecting a customary, periodic, or relatively frequent proximity between the location and one or more connected nodes at the location, or by using triangulation (e.g., GPS signals)”).
Hendel teaches using all the elements listed: date, time, local nodes, and location. It would have been obvious to the person of ordinary skill having the benefit of Hendel at the time of filing to modify Hendel to leverage all information for use in the machine learning algorithm in order to make the loss prevention/ device recovery system disclosed in general more robust and dependable. 

Regarding Claims 8, 16 and 17, Hendel teaches the method, computer program and system of claims 2, 10 and 19 wherein the neural network model is based on one or a combination of a multi-layer perceptron (MLP) and a Long/Short Term Memory (LSTM) recurrent neural network model (these are the basic types of neural networks; the one described in [0131] must be one of these).

Regarding Claims 4, 12 and 22, Hendel teaches the method and computer program of claims 1 and 9 and computer system of claim 17, but does not explicitly teach that the contextual information corresponding to the first smart device includes information from scheduling activity functions of the first smart device.
However, it would have been obvious to the person of ordinary skill at the time of filing to leverage any and all data from the first smart device in order to secure it. Specifically regarding scheduling data, the data would be helpful to determine where the device was recently (i.e. forgotten at the doctor’s office at the appointment yesterday) or where it was to be later (perhaps it was placed in the conference room in anticipation of a meeting next hour).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812